EXAMINER’S AMENDMENT
	Applicant’s amendments and response filed on 10/19/2020 have been fully considered and entered. Claims 1, 3-12, 14-20 and 27-29 are currently pending. Claims 1, 14-16, 18, 19, 27 and 28 have been amended. Claims 13 and 21-25 have been cancelled. Claims 2 and 26 were previously cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Warren on 01/11/2021 by electronic mail attached herewith.

Amend the claims as follows:
Claim 1.  A method of harvesting cells in an automated fashion from a fluidic material in a processing loop of a cell harvesting device comprising a processing chamber having an overall capacity, a filtering device, and a network of input and output lines each operatively coupled to one of a source pump, a buffer pump, and a permeate pump, said method comprising:
circulating the fluidic material through the processing loop and maintaining the mass of the fluidic material in the processing chamber at a constant value defined as a setpoint, the maintaining step further comprising:
measuring a rate of change of a mass of the processing chamber; 

estimating a permeate flux of the filtering device by:
                 
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    γ
                    
                        
                            ω
                        
                        
                            s
                        
                    
                    
                        
                            t
                        
                    
                    -
                    
                        
                            d
                            
                                
                                    m
                                
                                
                                    p
                                
                            
                            (
                            t
                            )
                        
                        
                            d
                            t
                        
                    
                
             , or
                 
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    β
                    
                        
                            ω
                        
                        
                            W
                        
                    
                    
                        
                            t
                        
                    
                
            
where                 
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                
             is the estimated permeate flux,                 
                    
                        
                            ω
                        
                        
                            s
                        
                    
                    
                        
                            t
                        
                    
                
             is the velocity of the source pump, γ is a calibration constant of the source pump,                
                     
                    d
                    
                        
                            m
                        
                        
                            p
                        
                    
                    (
                    t
                    )
                    /
                    d
                    t
                     
                
             is the rate of change of the mass of the processing chamber, β is a calibration constant of the permeate pump, and                 
                    
                        
                            ω
                        
                        
                            W
                        
                    
                    
                        
                            t
                        
                    
                
             is the velocity of the permeate pump;
adjusting, in real time, a flow rate of the source pump or the buffer pump directing the influx based on the estimated permeate flux and a feedback term configured to adjust for errors or variations introduced by one or more system components of the cell harvesting device;
concentrating the cells by increasing permeate flux of the filtering device relative to the influx of the fluidic material into the processing chamber; and 
collecting the concentrated cells in a collection chamber,
wherein the fluidic material comprises a source material, a processing material or a combination thereof; and
wherein the flow rate through the source pump or buffer pump directing the influx,                 
                    
                        
                            q
                        
                        
                            S
                            d
                        
                    
                    (
                    t
                    )
                
            , is determined using a control law:
	                
                    
                        
                            q
                        
                        
                            S
                            d
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                    -
                    k
                    {
                    
                        
                            m
                        
                        
                            p
                        
                    
                    
                        
                            t
                        
                    
                    -
                     
                    
                        
                            m
                        
                        
                            p
                            d
                        
                    
                    }
                
            
where                 
                    
                        
                            m
                        
                        
                            p
                            d
                        
                    
                
             is the setpoint, k>0 is a feedback gain,                 
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                
             is the estimated permeate flux, and                 
                    -
                    k
                    
                        
                            
                                
                                    m
                                
                                
                                    p
                                
                            
                            
                                
                                    t
                                
                            
                            -
                             
                            
                                
                                    m
                                
                                
                                    p
                                    d
                                
                            
                        
                    
                
             is the feedback term.

Claim 5.  The method of claim 1, wherein the source material has a total volume less than or equal to the overall capacity of the processing chamber, the method further comprising a prior step of loading the total volume of the source material to the processing loop.

Claim 6.  The method of claim 1, further comprising a prior step of concentrating the source material when the source material has a total volume greater than a desired volume of the processing chamber, and wherein the desired volume of the processing chamber is less than or equal to the overall capacity of the processing chamber.

Claim 7.  The method of claim 1, further comprising a prior step of washing the cells by introducing the fluidic material and balancing the influx of the fluidic material into the processing chamber with the permeate flux of the filtering device to maintain the mass of the fluidic material in the processing chamber at the constant value defined as the setpoint.

Claim 8.  The method of claim 1, further comprising prior steps of introducing the processing material to the processing loop to rinse the processing loop before or after introducing the source material.

Claim 12.  The method of claim 1, wherein the method is independent of an initial sample volume of the fluidic material.

Claim 16.  The method of claim 12, further comprising concentrating the source material prior to circulating the fluidic material, when the source material has a total mass greater than the desired mass of the processing chamber.

Claim 18.  The method of claim 12, further comprising a prior step of introducing the processing material to the processing loop to rinse the processing loop before or after introducing the source material.

Claim 19.  A method of controlling a mass of a fluidic material in a processing chamber of a cell harvesting device in an automated fashion, wherein the cell harvesting device comprises a processing loop comprising a filtering device, the processing chamber, and a network of input and output lines each operatively coupled to one of a source pump, a buffer pump, and a permeate pump, the method comprising:
circulating the fluidic material through the processing loop and maintaining the mass of the processing chamber at a constant value defined as a setpoint, the maintaining step further comprising:
measuring a rate of change of a mass of the processing chamber; 
estimating a permeate flux of the filtering device by:
                 
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    γ
                    
                        
                            ω
                        
                        
                            s
                        
                    
                    
                        
                            t
                        
                    
                    -
                    
                        
                            d
                            
                                
                                    m
                                
                                
                                    p
                                
                            
                            (
                            t
                            )
                        
                        
                            d
                            t
                        
                    
                
            ,  or
                 
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    β
                    
                        
                            ω
                        
                        
                            W
                        
                    
                    
                        
                            t
                        
                    
                
            
where                 
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                
             is the estimated permeate flux,                 
                    
                        
                            ω
                        
                        
                            s
                        
                    
                    
                        
                            t
                        
                    
                
             is the velocity of the source pump, γ is a calibration constant of the source pump,                
                     
                    d
                    
                        
                            m
                        
                        
                            p
                        
                    
                    (
                    t
                    )
                    /
                    d
                    t
                     
                
             is the rate of change of                 
                    
                        
                            ω
                        
                        
                            W
                        
                    
                    
                        
                            t
                        
                    
                
             is the velocity of the permeate pump; and
setting a flow rate through the source pump or the buffer pump,                 
                    
                        
                            q
                        
                        
                            S
                            d
                        
                    
                    
                        
                            t
                        
                    
                    ,
                
             which is determined using a control law:
                
                    
                        
                            q
                        
                        
                            S
                            d
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                    -
                    k
                    {
                    
                        
                            m
                        
                        
                            p
                        
                    
                    
                        
                            t
                        
                    
                    -
                     
                    
                        
                            m
                        
                        
                            p
                            d
                        
                    
                    }
                
            
where                 
                    
                        
                            m
                        
                        
                            p
                            d
                        
                    
                
             is the setpoint, k>0 is a feedback gain,                 
                    
                        
                            q
                        
                        
                            W
                            e
                        
                    
                    
                        
                            t
                        
                    
                
             is the estimated permeate flux, and                  
                    -
                    k
                    
                        
                            
                                
                                    m
                                
                                
                                    p
                                
                            
                            
                                
                                    t
                                
                            
                            -
                             
                            
                                
                                    m
                                
                                
                                    p
                                    d
                                
                            
                        
                    
                
             is a feedback term. 

Cancel claims 27-29.

Reasons for Allowance
Claims 1, 3-12 and 14-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous rejections of claim 13 are moot in light of the cancellation of the claim in the amendments filed on 10/19/2020.
The previous rejections of the claims 1, 3-18 and 29 under 35 U.S.C §103 are withdrawn in light of the amendments to claim 1 filed on 10/19/2020. Claim 1 has been amended to recite the control law which is used to calculate the flow rate.
The previous rejections of the claims 1, 3-12 and 14-20 under 35 U.S.C §112 (2nd Paragraph) for being indefinite are withdrawn in light of the examiner’s amendments above. 
The closest prior art is Rowley (WO 2011/091248; Pub. Jul. 28, 2011), Mir (US 2009/0277833; Pub. Nov. 12, 2009) and Lutz (US 5,597,486; Iss. Jan. 28, 1997).
Rowley teaches processes and apparati for aseptically concentrating and washing live mammalian cells using tangential flow filtration (TFF) (par. [0017]).  Rowley teaches concentrating cells by connecting a harvest bag containing a suspension of cultured human cells (reads on a fluidic source material) to a processing bag (Bag #1 in Fig. 1) and transferring the cell suspension into the processing bag using a feed pump. Rowley teaches a tangential flow filter system with a hollow fiber filter (HFF) (which is a filtering device) which has a permeate line and a retentate line (Fig 1). Rowley teaches the processing bag is connected to the hollow fiber filter (HFF) via plastic tubing and a recirculation pump (Fig. 1). The retentate (which contains cells) is returned to the processing chamber (via tubing) and the permeate line is introduced in waste vessel (Fig. 1). Rowley is teaching a completely closed tangential flow filtration (TFF) system comprising tubing, disposable sensors, a processing reservoir (Bag #1 in Fig. 1) and a disposable filter (HFF) (par. [0026], Fig. 1). During the volume reduction step (concentrating cells) the cell culture media is filtered out through the permeate side of the filter until a desired cell concentration is reached in the processing bag (par. [0053]). Rowley teaches methods to perform filtration while maintaining a constant volume of fluid in the processing bag (par. [0058]). Rowley teaches sensors (P1,P2,P3 in Fig. 1) to determine cell density/concentration factors etc., (which is a setpoint as defined in instant specification at par. [0025]) and teaches a flow through sensor to detect presence of fluid in the tubings (par. [0054]). Rowley teaches adjusting the flow rates of the feed pump, permeate pump and the recirculation pump (par. [0058]). Rowley is teaching a method comprising detecting a ‘real time’ signal from the sensors, processing the signal to determine processing stage, providing feedback to end filtration [0048]), therefore Rowley is teaching an automated process to harvest (concentrate) cells wherein the flow rates of the pumps are adjusted in real time based on feedback.
Rowley does not teach measuring a rate of change of a mass of the processing chamber, estimating a permeate flux of the filtering device and adjusting in real time flow rates of the pump directing the influx based on the estimated permeate flux and a feedback term configured to adjust for errors.
Mir teaches methods for filtration of biomolecules in a solution, and teaches retaining one species such as microorganisms, bacteria (cells) (par. [0003]). Mir teaches a tangential flow filtering (TFF) device 110 which has an inlet connected to a feed container 106 (reads on processing chamber). The filter device has two outlets connected to a retentate container 116 (reads on collection chamber) and a permeate container 126 (see Fig. 1, par. [0057]). Mir teaches the feed container weight remains constant (par. [0073] – reads on ‘maintaining the mass of the fluidic material in the processing chamber at a constant value’).  Mir teaches continuous monitoring the weights of the containers (feed, rententate and permeate containers) using mass measurement devices 108,118 and 128 and electronic means.  Mir teaches monitoring the weight as a function of time and hence the rate of weight change of the containers is calculated (reads on measuring a rate of change of mass of the processing chamber, see par. [0058]). Mir teaches adjusting the flow using a pressure controller which can change the control velocity of a pump (par. [0039,0044], 216, 226, 234 in Fig. 2).  Mir teaches weighing feed, retentate and permeate containers (210,230), calculating feed Fig. 2, par. [0065-0069]).  
Lutz teaches tangential flow filtration (TFF) systems to optimize performance capabilities by taking into account a variety of flux behaviours (abstract) to maximize recovery of a desired component. Lutz teaches a TFF system with a processing chamber connected to a filtering device via a feed pump and the filtering device has a permeate and rententate outlet (Fig. 1). Lutz also teaches the solvent flux (permeation flux) is based on rate of change of mass and teaches optimal balance of the component concentrations in the systems by continuously varying the filtrate flow rates (col. 3 lines 55; col. 4 lines 40).  Lutz teaches feedback control loops to control flow rates based on deviation of a measured variable from a set point (variations), the variables could include permeate flux, mass flux of the permeate, concentration of components in the system feed tank (col. 9 lines 20-32).
The specific mathematical formula to estimate the permeate flux and the specific control law to determine the flow rate through the source or buffer pumps recited in claims 1 and 19 are not taught by the cited prior art. Therefore the instant claims are non-obvious over the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657